Citation Nr: 0935869	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a skin condition, currently diagnosed as 
dermatomyositis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 
1986 and September 1990 to June 1991.  The Veteran served on 
active duty in the Southwest Asia Theater of Operations.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2007 by the 
undersigned Veterans Law Judge. 

In October 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

A skin condition, currently diagnosed as dermatomyositis, is 
causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for a skin disorder, currently diagnosed 
as dermatomyositis, is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to a Skin Condition, Currently Diagnosed as 
Dermatomyositis, to Include as Due to an Undiagnosed Illness

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a skin condition, currently diagnosed as dermatomyositis, to 
include as due to an undiagnosed illness.  She asserts she 
began experiencing a rash in 1993, after service in the Gulf 
War.

The Persian Gulf War presumption of service connection does 
not apply if symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 
(Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann 
v. West, 14 Vet. App. 12, 22-23 (2000).  As such, the 
Veteran's claim will not be considered under 38 C.F.R. 
§ 3.317.

Service treatment records were reviewed.  The Veteran's 
entrance examination from August 1983 and separation 
examinations from October 1986 and May 1991 did not note any 
skin abnormalities.  The Veteran did not have any skin 
complaints during service.

The Veteran has testified that she started experiencing the 
rashes in 1993 and attempted to treat it herself with non-
prescription topical medications.  The Board notes that the 
Veteran is competent to give evidence about what she 
experiences; for example, she is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, a skin disorder 
of blotches, rashes, and itching is clearly a disability that 
lends itself to lay observation.  See McCartt v. West, 12 
Vet. App. 164 (1999).  

Private and VA outpatient records indicate the Veteran has 
suffered with rashes and skin conditions for multiple years.  
Private medical records indicate the Veteran sought treatment 
for a skin rash in April 1994, at which time she was 
diagnosed with dermatitis.  Additionally, a dermatologist 
completed a physician's statement in April 1994 for the 
Family and Medical Leave Act, indicating the Veteran's 
diagnosis was "Rash (Desert Storm)."  Throughout the years, 
several diagnoses were made; however, the most recent 
diagnosis is dermatomyositis.  


The Veteran was afforded a VA examination in May 2003.  The 
Veteran reported the rash existed since her return from 
Operation Desert Shield/Storm.  Physical examination showed 
numerous 1 to 3 millimeter (mm) papules, follicular with some 
violaceous, erythemetous, hyperpigmented appearance on the 
back, trunk, legs and arms.  The affected exposed skin area 
was greater than 40 percent and the affected unexposed skin 
area was also greater than 40 percent.  The examiner stated 
the Aldolase levels in the Veteran's records did not support 
a diagnosis of dermatomyositis, and it was not possible to 
make a clinically sound diagnosis without resorting to mere 
conjecture.

VA outpatient records indicate that in August 2004, the 
Veteran's treating rheumatologist opined that it is at least 
as likely as not that the Veteran's dermatomyositis is 
related to her military duty since she was exposed to many 
oil fires and chemicals during her tour and the rash occurred 
within months of returning.

An additional VA examination, conducted by two 
dermatologists, was conducted in April 2008.  The examiners 
stated that at this point in the progression of the Veteran's 
disease, both dermatology and rheumatology physicians favor 
dermatomyositis as a unifying diagnosis and the Veteran is 
being treated with a regimen appropriate for that disease.  
Both examiner's opined that based on the Veteran's potential 
exposure during Desert Storm to substances that have been 
linked to autoimmune diseases, the onset of her skin disease 
shortly after leaving military service and the severity of 
her skin disease, it is at least as likely as not that her 
current skin disease was caused by or aggravated by her 
military service.  Additionally, following the examination in 
April 2008, a VA rheumatologist opined that due to the onset 
of the Veteran's disease shortly after leaving the military 
and her time spent overseas in Desert Storm with exposure to 
chemicals, it is at least as likely as not that her 
dermatomyositis is a result of the time she spent in the 
military.



The Veteran testified before the undersigned, and related to 
examiners that her rash started within about 6 months of her 
second separation from service.  She reported to examiners 
that she was exposed to smoke and likely chemicals during 
Desert Storm...  The above nexus opinions were, in part, 
based upon her report of her symptoms.  She is capable of 
making such observations.  There is nothing incredible or 
inconsistent in her testimony or her other statements and her 
reports are accepted as true

In conclusion, taking into consideration the short amount of 
time between separation from service and the onset and 
severity of the skin condition, the multiple positive medical 
opinions, and resolving all doubt in favor of the Veteran, 
the Board finds that service connection for a skin condition 
is warranted.


ORDER

Service connection for a skin condition, currently diagnosed 
as dermatomyositis, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


